The review of the European Neighbourhood Policy Instrument (debate)
The next item is the report by Konrad Szymański, on behalf of the Committee on Foreign Affairs, on the review of the European Neighbourhood and Partnership Instrument.
Mr President, I would very much like to address myself to a representative of the Council as well, but the Council did not decide to send anyone to this debate. I think that this is a pity, and that it is a bad habit. And I think that the President should react to this situation.
Returning to the subject of neighbourhood, we must admit, we must be aware, that the countries which surround the European Union are changing very dynamically. Therefore, we need changes in neighbourhood policy. The Union for the Mediterranean is our answer to the needs of the south, and the Black Sea Synergy answers the challenge which intensified with the last enlargement of the European Union. The Eastern Partnership is a timely answer to the expectations of our European neighbours to the east.
In order to achieve the objectives which we have set in recent years for neighbourhood policy, citizens of neighbouring countries must feel a real political and economic rapprochement with the EU. This is why such importance is attached to establishing a deep free trade area and to rapid action to reduce visa fees, with the proposal of visa liberalisation for a significant part of these countries as the ultimate goal. Inclusion of energy in the most important objectives of neighbourhood policy should be our common goal, our mutual interest, and this includes engagement of our money in the modernisation of independent energy transfer networks, especially in the east and the south. Only in this way will we achieve political rapprochement with Ukraine, Georgia, Moldova, Armenia and, ultimately, with Azerbaijan, and in the future - also maintaining appropriate balance - with the five republics of Central Asia.
When we talk about the eastern aspect of neighbourhood, we inevitably come to the problem of Russia and our partnership with this country. Today, as we stand at the threshold of negotiations over a new agreement, we can, however, say only one thing - Russia is a challenge for security in our common neighbourhood. It is very difficult to see Russia as a partner in this area. Here, we come to the fundamental political problem of expansion of the EU to the east. The neighbourhood process does not, of course, replace accession, but it cannot be separated from the perspective of membership in the case of European countries. Without that perspective, our efforts will be significantly impaired.
Taking this opportunity, I would like to give many thanks to all the coordinators of foreign affairs of the political groups, the co-rapporteurs, and also the Secretariat of the Committee on Foreign Affairs, without whose help it would not have been possible to prepare a report which today enjoys broad support, as can be seen by the very small number of amendments submitted in the plenary session. This will significantly facilitate voting tomorrow.
Member of the Commission. - Mr President, two and a half years ago, Parliament and the Council adopted the Commission proposal for a simplification of the external financial instruments. We streamlined many different instruments, one of which was the European Neighbourhood and Partnership Instrument (ENPI). This is a highly important instrument because it makes our external cooperation stronger, more 'policy driven', and better targets our funding in support of key sectors.
I was very pleased to read Mr Szymański's comments and to see that he considers that the ENPI regulation is adequate and valid for the purpose of cooperation with our neighbouring countries. The preliminary findings of our review point exactly in the same direction.
The ENPI country programmes underpin the implementation of ENPI action plans and reflect the ambition of the EU and the partner countries. In a way, they have been transmission belts for the political and economic reforms that we seek to encourage through the ENPI. Moreover, instruments such as twinning and TAIEX provide support for institution building, legislative approximation and regulatory alignment. Sector and budget support operations are used to promote the agreed reform agenda. The different ENPI regional approaches and dimensions are supported through specific regional programmes. A multi-country programme was created, particularly to implement highly visible initiatives common to all neighbouring countries such as TEMPUS, Erasmus Mundus or CIUDAD. The innovative cross-border cooperation component has been successfully launched.
All of this clearly shows that the 2006 agreement on the ENPI regulation gave us a tool which allows us to deliver and produce tangible results. There is always room for improvement and I am always grateful for suggestions.
Let me also say that the report, firstly, underlines the need to further develop consultations with civil society and local authorities, which is what we are already doing.
Secondly, I have noted your call for even more ambitious actions in the fields of democracy, the rule of law and human rights. As you know, these topics are already at the forefront of our cooperation with partner countries, and political reforms and good governance are at the very heart of the ENP. We have also targeted projects to strengthen the judiciary.
However, let us be honest. First, because our partners face important structural challenges, we cannot expect things to change overnight and, as Lord Patten once said: 'democracy is not instant coffee'. I think that is really true.
Thirdly, I see that the report calls for more resources. Clearly, more resources improve our leverage - that is true. In the first two years, we had to come back to the budgetary authority several times, asking for sufficient supplementary funds, for instance, for Palestine and Georgia. Therefore, we have proposed to draw on fresh funds for an ambitious Eastern Partnership, which we will soon be discussing in Parliament.
Finally, let me say that I am very pleased to see that the report welcomes the recent Commission proposal on the Eastern Partnership, which we consider has a very important multilateral dimension, together with the Union for the Mediterranean and the Black Sea. I hope that I will continue to have your support and understanding in the future.
The ENPI established after EU enlargement in 2004 applies to 17 countries, of which 15 are classed as developing countries. The instrument includes the EU's new Eastern neighbours Armenia, Azerbaijan, Georgia, Ukraine, Moldova and Belarus.
The security of our Eastern neighbours, in particular, energy security in Ukraine and Belarus, also constitutes EU security. This was demonstrated by the Ukraine/Russia gas crisis in the New Year which has already become a tradition. Last summer's military conflict in Georgia forced us all to consider the security of EU States and the threat to independence.
Faced with such a situation, I propose, as I did before, that an Eastern Neighbourhood assembly, Euroeast, with the participation of the European Parliament and based on the principles of the Euromed and EuroLat assemblies, be created with a view to implementing the ENPI in the countries of Eastern Europe.
I am delighted that this has also been approved in the report.
Euroeast would give the European Parliament the opportunity to devote equal attention to all neighbours and developing countries.
draftsman of the opinion of the Committee on Regional Development. - Mr President, I would like to congratulate my colleague, Mr Szymański, on his very good report. On behalf of the Committee on Regional Development, I welcome the inclusion of cross-border cooperation within the scope of the ENPI Regulation as an instrument to develop common projects and to strengthen relations between ENP countries and EU Member States.
At the same time, I would like to highlight the necessity of regularly monitoring the management and implementation of joint operational programmes on both sides of EU borders. Cross-border cooperation should contribute to integrated sustainable development between neighbouring regions. We ask the Commission to prepare a detailed overview of all joint operational programmes approved for the current financial period, with an assessment of how the principles of transparency, efficiency and partnership have been respected. Such an assessment, together with an inventory of the most frequent problems faced by the managing authorities, should contribute to finding more appropriate solutions for the next programming period.
I would also encourage the Commission to facilitate the exchange of experiences and best practices in cross-border cooperation between ENP programmes and projects, on the one hand, and actions taken under the European Territorial Cooperation objective and under the already completed Interreg IIIA Community Initiative, on the other.
Finally, the Regional Development Committee considers that ENPI should focus on a balanced strategy between the east and the south, with specific approaches for both areas.
on behalf of the PPE-DE Group. - Mr President, I would also like to congratulate Mr Szymański on his comprehensive report, which will have the support of our group in the vote tomorrow.
I would also like to congratulate Commissioner Ferrero-Waldner, both on the success of the ENPI and of the projects that lie ahead, with the need for an Eastern partnership concerning, in particular, our Eastern neighbours and partners, as well as the Black Sea Synergy. Once these are constituted and take on their own identity - for example, with a parliamentary assembly, etc., as we are doing for the Mediterranean - perhaps they will all assume a distinct identity, even in the way they are financed.
I discern some kind of rivalry - or, let us say, anxiety - among Members. We have just heard about not creating one thing to the financial detriment of another. That should not happen. We know that the Union for the Mediterranean, the Eastern Partnership and the Black Sea Synergy, etc. are in the interests of the European Union. Those arrangements should not be a reason for countries aspiring to join the European Union to have to be told time and time again that this is not the alternative to membership that some are worrying about.
Mr President, the neighbourhood and partnership instrument needs to be revised so as to secure simpler procedures and, at the same time, improve transparency. The basis for the European neighbourhood policy is the creation of a climate of trust in the immediate vicinity of the European Union.
It is in everyone's interest for there to be stronger economic growth and stability in all neighbouring countries, both to the east and in the Mediterranean area. However, criteria and approaches specific to each country need to be defined, depending on its political priorities in terms of human rights, democracy, the rule of law, minority rights and so forth. It is also important for Community aid to reach all the interested groups of citizens. That is why the capabilities of the neighbourhood instrument need to be promoted in the right way.
In order for these ambitious targets to be achieved, the distribution of funds between the countries of Eastern Europe and the Mediterranean countries needs to be equally weighted, as provided for under the financial framework for 2007-2013. The Barcelona process should be supplemented by the European neighbourhood policy and the objectives must be clearly defined.
At this time in particular, with the economic crisis now affecting all the countries which benefit from the neighbourhood instrument, it must be made clear that the European Union is helping to address the crisis through this financial aid. That is why the European Commission should publish evaluations on this question.
Finally, I should like to mention the Black Sea Synergy: this region needs to be included in the European neighbourhood policy. The support being given by the European Union to this regional cooperation must target the production of tangible results in certain priority sectors such as energy, transport, immigration and the fight against organised crime.
Mr President, I fully support Mr Szymański's report, particularly the proposal to increase the financial envelope in the European Neighbourhood and Partnership Instrument. We need to engage more with our neighbouring countries, particularly after the three conflicts that have occurred in the last six months, in Gaza, Ukraine and Georgia.
A considerable number of amendments proposed by our group, including the 11 amendments I suggested as shadow rapporteur, have been adopted by the Committee on Foreign Affairs. However, now I wish to submit two additional amendments on behalf of the Group of the Alliance of Liberals and Democrats for Europe.
Whilst I agree with the idea of further cooperation with Turkey and Russia to resolve certain ongoing conflicts and to strengthen the links between the Black Sea countries, the wording of Paragraph 39 could lead to confusion. Cooperation on the Black Sea is carried out on four different levels: the member countries, candidates for accession, the countries covered by the European neighbourhood policy and Russia, as a strategic partner.
As Turkey is a candidate for accession, it is not a part of the European neighbourhood policy and benefits from the pre-accession aid instrument rather than the European Neighbourhood Instrument. Therefore, the European neighbourhood policy will certainly not provide an appropriate basis for cooperation with Turkey.
Platforms for cooperation with the Black Sea countries already exist. We should perhaps try to create links with these regional initiatives to reinforce this synergy instead of looking for new forms of cooperation.
The second amendment deals with the energy issue. Paragraph 44 of the report only refers to Ukraine and Moldova, although most of our neighbours are important countries for the energy sector, as source countries or as transit countries. I am thinking, in particular, of Georgia and Azerbaijan, whose importance will grow with the launch of the Nabucco project, which was the subject of an international conference in January. It therefore appears to me that the measures in the energy field should include all the countries in our neighbourhood.
Mr President, the European Neighbourhood Policy was developed with the objective of integrating the countries included in the programme with the structures of the European Union. This assumes strong cooperation in the areas of economy, culture and politics, without favouring some countries at the cost of others. With this in mind, it is difficult to understand the differences which occur in the division of financial means between Mediterranean and eastern states, to the disadvantage of this second group.
The idea of separating European Neighbourhood Policy (ENP) according to these regions is justified in view of the different problems which these regions face. It cannot, however, be a justification for inequality in the distribution of financial means. This seems especially unfounded in view of the tragedy which recently hit one of the countries included in the ENP - Georgia. It is now, especially, that the citizens of Georgia require our help and the feeling that they are being treated in the same way as other countries which are working with the European Union.
Another important objective which the ENP was supposed to achieve is energy security. The present crisis in Europe is, however, an evident manifestation of the incoherence of the principles of cooperation within the framework of neighbourhood policy. Without doubt, the crisis has shown the need to identify measures within the framework of this policy and the need to strengthen the energy sector as part of the Eastern Partnership. I am glad that the European Commission has noticed this problem and wants to introduce just such a policy.
Mr President, Commissioner, ladies and gentlemen, I too wish to start by thanking the rapporteur, Mr Szymański, for a very good report. The European Neighbourhood and Partnership Instrument (ENPI) can be an effective instrument only if it provides incentives for democratic reform and promotes sustainable - ecological and fair - development.
To make it possible to verify the effectiveness of this instrument, clear, specific, measurable objectives must be defined for all the action plans under the European Neighbourhood Policy (ENP). We in the Group of the Greens/European Free Alliance make a particular call for coherence in all the human rights instruments in the context of the ENP action plans, and also a thorough investigation of the 'Justice' projects promoted by means of the ENPI.
A further important point also rightly emphasised in the report is the increased involvement of civil society in the design and monitoring process with regard to the ENPI. The war in Georgia in the summer of 2008 made it clear that, up to then, the European Union had not developed and implemented a sustainable conflict resolution policy for the Caucasus region.
Frozen conflicts, such as the one in Nagorno-Karabakh, still hinder the further development of the ENP in the South Caucasus region. Therefore, we call on the Council to work more actively in the field of conflict resolution. This instrument gives the European Union the opportunity to play an active role in its neighbouring region, in order to take forward democratic reform and sustainable development.
Particularly with a view to preserving its - our - credibility, the European Union must finally start taking the democracy and human rights clauses in its agreements with third countries seriously and taking the appropriate action - ideally positive but, if necessary, negative.
(PL) Mr President, in thanking our fellow Member Mr Szymański for a good report, I should like to share a reflection on the subject of why neighbourhood policy is so important for us. We must answer this question. Firstly, because neither the European Union nor Europe is a kind of isolated island. The EU is located in Europe and this is important for us, all the more so because we are ambitious and we want to 'export' our values, our ideas and our experiences to other countries.
I think that alongside the larger decisions - concerning transport, energy, free trade and mutual exchange - there are also smaller matters which are very significant, such as education, and scientific and cultural exchange, and, above all, interpersonal contacts. I see the European Union as a family of people who communicate with each other. Europe - at least this is how I see things - will be strong when every part of it has a role to play and is able to fulfil that role, and so this must include not only the countries of the EU, but also its neighbours.
Commissioner, I think that, for today, we have in large measure finished building Euromed, which is an interesting structure. We are giving a great deal of money, perhaps too much, as our fellow Member from the Union for Europe of the Nations Group said, and now we should strengthen the idea of Euroeast. This is very important, and I think that after the recent energy crisis, no one has any doubts that this is a dimension which is very, very significant for us. The issue here is one of the Community and regional programmes, which should be supported, but which, unfortunately, require financial support. Appropriate amounts should be set aside for this. We are making good decisions here, which countries and neighbours will put into effect in cooperation and while working on joint projects.
Mr President, in 2008, several new regional initiatives were launched under the umbrella of the European Neighbourhood Policy. Although the financial instrument was designed in 2006, it proved a sufficiently effective tool as it was oriented towards the future.
The EU has decided to strengthen multilateral and regional cooperation with and between its neighbouring countries. The instrument already allows the EU to receive co-funding from other international organisations and to cooperate with other multilateral organisations in its neighbourhood. Let us actively use these opportunities.
My second point concerns the distribution of financial allocations between our neighbours on the south and eastern shores of the Mediterranean and our neighbours to the east. Ultimately, it amounts to a question of credibility of EU policy. Therefore, the EU needs to stick to its commitments and maintain the geographical distribution of financial allocations, as laid down in the financial perspective for the years 2007-2013.
However, there is another important allocation gap between the neighbours. I am speaking about the gap in allocations spent on programmes in the future democracies relating to the rule of law and human rights. Between 2007 and 2010, 21% of the total funding for the Eastern neighbours is spent on allocations to support democratic development, but for the Southern neighbours, this amounts to only 5%. I ask the Commission to take this concern into consideration.
(PL) Mr President, financing initiatives for the Mediterranean Basin and the future Eastern Partnership under the European neighbourhood instrument should not take place, as it does today, to the detriment of either of these regions. What is important is to take into consideration the specific nature of both the eastern and the southern partner countries.
Recent geopolitical events involving our eastern neighbours have clearly demonstrated that there is also a need to better adapt the European Neighbourhood Policy to the needs of the region. Ukraine may serve as an example. The largest eastern neighbour of the European Union should be offered specific incentives and advantages under the Eastern Partnership which will have a motivating influence on a country with European ambitions. In addition to this, it would also be important to accelerate the establishment of a free-trade zone and to conclude talks with Ukraine on the subject of visa freedom.
The ENP does not merely involve the activities of governments and national politicians. I am, therefore, glad that the need for greater social engagement on the part of the citizens and local authorities, in terms of planning and implementing the ENP, has been stressed in the report. We should also remember that in order to ensure good, effective and mutually beneficial cooperation with our neighbours, it is extremely important and valuable to have an exchange of experiences and best practices, as well as training initiatives, including programmes for learning the languages of neighbouring countries.
(FR) Mr President, I should like to begin by congratulating my fellow Member, Mr Szymański, for his balanced report on the review of the European Neighbourhood and Partnership Instrument.
Let us remember that the main objective of this report is to avoid the emergence of new dividing lines, or worse, splits, between the enlarged European Union and its immediate geographical neighbours, but also to enhance the stability and security of the area under consideration as a whole.
Spreading peace is an oft-repeated desire but one that, very often, is hindered along the way by the reality of hatred and intolerance. Consequently, the proper functioning of this policy determines, in part, Europe's international geopolitical standing.
How can we effectively review this neighbourhood and partnership instrument? The main point can be summed up by just one word: ambition.
More ambition, indeed, in dialogues with civil society and local authorities, to enhance their involvement in the conception and control of the implementation of this instrument.
More ambition in aid support, with the aim of enhancing administrative, local and regional capabilities in neighbouring countries and, also, of promoting exchange programmes for civil society.
More ambition in the areas of democracy, the rule of law and human rights.
This budget support, however, must be subject to a selection process so as to make it accessible only to those who can make use of it, with a country-specific approach, under political conditionality, without forgetting to improve evaluation of policies. It is also imperative to clarify the relationship between European neighbourhood policy, a framework policy par excellence, and regional initiatives, such as the Black Sea Synergy, the Union for the Mediterranean, and the future Eastern Partnership.
Indeed, by reducing policies to increasingly limited geographical areas, we run the risk of losing the overall direction, visibility and transparency of the neighbourhood policy that the European Union wants to pursue.
That is the price at which we will enhance the Union's cohesion and synchronisation, our dedicated budget will be deployed, comprehensively, in the desired directions, and the European Union will, at last, fully assume its role as a centre of stability.
(RO) The European Neighbourhood and Partnership Instrument has made a significant contribution to the development of relations with states neighbouring the European Union.
One financing option is the Neighbourhood Investment Facility which, on top of the sum allocated from the European Neighbourhood and Partnership Instrument, EU Member States have the opportunity to participate in by making donations. We are aware that in this study, the funding which the European Neighbourhood and Partnership Instrument benefits from is not sufficient to meet the ambitious objectives for this area.
We urge the European Commission to conduct an analysis regarding the allocation in the future of more consistent sums to this instrument, especially in the situation where other initiatives, like the Black Sea Synergy need to be supported too with adequate funding. Romania has supported and will continue to support the relevance of the Black Sea region for the European Union, based on the obvious opportunities the region offers for stability, economic development, energy security, security of its citizens and environmental protection.
(RO) The European Neighbourhood and Partnership Instrument can and must be used more in the Black Sea region. In my view, the synergy in the Black Sea region is positive, but I feel that this region is of special geostrategic importance and merits a more structured cooperation framework, based on a model of the same scope as the Nordic one or of the Union for the Mediterranean.
The European Neighbourhood and Partnership Instrument should contribute more to developing transport links between the European Union and the Black Sea, as well as between the European Union and the Republic of Moldova and Ukraine. Romania would like to develop more cooperation programmes between towns in Romania and the Republic of Moldova. I welcome the launch of the CIUDAD programme which encourages the development of dialogue between towns.
The development of Community ports located on the Black Sea, the construction of liquefied gas terminals, as well as the development of rail and road links between states in the Black Sea region and Member States, must feature among the priorities which this instrument will be used for. In addition, I feel that this instrument must also be used for cooperation in the energy sector, as well as for expanding and integrating the infrastructure for transporting electricity to the Western Balkans region.
I must apologise to Mr Alexandru Nazare as, due to an error by the Bureau, we did not give him the floor during the normal period, although he was on the list. I will give him the floor after the 'catch-the-eye' period.
(PL) Mr President, I should like to draw attention to three issues in this debate. Firstly, it is essential to maintain a geographical division with respect to financial aid from the EU budget for Mediterranean countries and the countries of Eastern Europe, in accordance with the provisions of the Financial Perspective for 2007-2013, and also to continue providing support to these countries in the form of European Investment Bank loans. The sub-ceilings for loans to these countries anticipated by the EIB for the years 2007-2013 - EUR 8.7 billion for Mediterranean countries and only EUR 3.7 billion for Eastern countries and Russia - appear to be unfavourable from the point of view of Eastern European countries in the sense of being disproportionate to their needs.
Secondly, it is essential to foster cooperation in the field of energy with these countries, under the auspices of the Eastern Partnership, and to create conditions which will ensure the supply of energy resources from these countries to Europe, thereby providing Europe with alternatives in terms of its energy supply. Thirdly and finally, it is essential to deepen the EU's economic integration with the Eastern Partnership countries by extending the free-trade area to include these countries, as well as through social integration, the ultimate objective of which should be the abolition of visa requirements for residents of ENPI countries.
(FR) Mr President, ladies and gentlemen, when we draw up a policy for the neighbouring states of the European Union, we must not ignore the democratic deficit in these countries. It is a democratic deficit that stems from their history. Well, in order to establish a democratic society, we need all the citizens of these countries to have an awareness of democracy.
The report discusses - and, moreover, rightly so - people-to-people contacts, and I would ask you what better way of establishing these people-to-people contacts is there than by allowing the citizens of these countries to travel freely to the European Union?
I therefore call on the Council to allow the citizens of the Republic of Moldova which, by the way, is the only country to share an official language of the European Union, to travel within the European Union without a visa. Of course, pending such a measure, I would ask the Commission to do everything necessary to get the 'common visa centre' in Chişinău, up and running. We must set a real example.
(RO) During the last six months, the European Union has faced a series of challenges which have raised question marks about its role, cohesion and capacity to act and react.
The crisis in Georgia and the gas crisis highlighted to us that we cannot continually face threats from the east which target international stability and our energy security.
I welcome an eastern partnership as ambitious as the one proposed in this report, all the more so as it is aimed at more effective cooperation and supporting the reconstruction of Georgia, while also suggesting for the future setting up a free trade area and lifting visa requirements for the European Union.
However, I think that we must attach more importance to the situation in the Republic of Moldova from where we are getting worrying signals about the freedom of expression and the integrity of the elections which are due to take place this spring.
(RO) The European Neighbourhood and Partnership Instrument is of fundamental importance to the success of the European Neighbourhood Policy, especially the Eastern Partnership and cooperation in the Black Sea region.
The Eastern Partnership project can only be successful if it has the funding required to achieve clear objectives. At the same time, we must streamline the mechanisms for evaluating the impact of the actions and finances involved in the Eastern Partnership so that European assistance is not misappropriated and misused by some governments against the political opposition.
Our actions must always be well conceived so that citizens can see specific benefits from them. I feel that the European funding offered by the European Neighbourhood and Partnership Instrument should give priority to the measures aimed at cross-border cooperation in the area targeted by the Eastern Partnership.
Cross-border cooperation has the specified mission of making a decisive contribution to regional development, building trust between neighbouring states and interethnic harmony, while facilitating the cross-border movement of people and trade flows can have particularly beneficial multiplier effects.
(RO) The European Neighbourhood and Partnership Instrument is vital for ensuring stability, democracy and prosperity in the area. In addition, this instrument transforms the concept of a border, an area of confinement and exclusion into an area of cooperation and political ties.
Recent events in the area to the east of the EU, which have been mentioned previously in the house, namely the gas crisis and the crisis in Georgia, have demonstrated once again the need for a strategy capable of ensuring that the European Union plays an active role in this geopolitical area. We need to adopt a more coherent approach in dealing with the area to the east of our borders. We need clear objectives which meet the interests of the EU and the specific needs of our partners.
I fully applaud initiatives such as the Black Sea Synergy and Eastern Partnership which consolidate cooperation with the countries in the region, especially the Republic of Moldova and Ukraine, as well as states from the Caucasus and the Caspian Region. We also need more active involvement in the Black Sea area, to provide a basis for consolidating relations with Turkey and Russia as this area is in the vicinity of the European Union, Turkey and Russia.
The partnership is also a welcome incentive for the participating countries which will want to apply for Member State status of the European Union, such as the Republic of Moldova. This partnership significantly raises the level of commitment by both sides.
Furthermore, I would like to say a few words about the EURONEST initiative as well, which is only one example of a specific solution for improving the application of the European Neighbourhood and Partnership Instrument in states such as Armenia, Azerbaijan, Georgia, Moldova, Ukraine or Belarus.
The application of this policy cannot be improved without raising the level of financial assistance. Apart from the need to increase this financial package, we must also pay as much attention to the way in which these funds are spent.
I feel it is imperative to guarantee transparency with regard to the financial mechanisms for allocating funds. I also think that resources must be allocated with a view to involving civil society in the partner countries in common projects and to supporting the mobility of citizens in these countries, which includes easing visa requirements.
Member of the Commission. - Mr President, I think this discussion on the ENPI has in fact already pre-empted the next Commission communication on the Eastern Partnership. Many of the ideas that you have put forward are in the Eastern Partnership communication and I am sure that when you get this, you will, hopefully, be quite satisfied.
Let me just say a few things. I am, of course, very thankful for many of the suggestions. In this Eastern Partnership, the idea is that we want to work with our Eastern partners - Ukraine, Moldova, Belarus - if necessary on democracy and human rights, but also with the three Caucasian countries, on trade, to try to make more profound association agreements, secondly, on energy, and thirdly, on more mobility. With regard to your suggestions on being visa-free, we will start with visa facilitation, although even that is not easy, as many Member States here are still very reluctant. Then, of course, there are all kinds of different platforms which I have already mentioned - for instance a platform for civil society, on energy and on transport - or indeed where best practices can be exchanged.
With regard to financing, I can only tell you that, unfortunately, I do not have more funds available. Of course - as I always say as a mother of the neighbourhood policy - I would love to have more. You are a very important budget authority so please give us a chance in the future and really support us on that. This goes for both the Union for the Mediterranean in the south and for the Eastern Partnership and the ENPI in the east.
The funding figures are currently EUR 3.6 per capita per annum to the east and EUR 3.4 per capita per annum to the south. So, as you can see, we are nearly at the same level. At the same time, however, it is never enough, because there are huge necessities and challenges. Therefore, we have also established the idea of a so-called NIF - the Neighbourhood Investment Facility - that can be used for bigger projects.
This is all I can tell you at this stage, but perhaps at a later stage, when we start to discuss the Eastern Partnership, we can go into all the details. In any case, thank you for this debate and for your suggestions. They are very much in line with the direction in which we are going.
Mr President, I would like to make a few comments in reference to this debate. The simplification of procedures, the monitoring of how the neighbourhood policy is implemented and the supervisory role of the European Parliament are issues with which we have been grappling since 2005, and it seems there is not much more we can do in this regard. Today, however, it is certainly important to add political content to our neighbourhood policy. That political content includes issues such as visas, a common market and energy. If we do not overcome these challenges, we may lose the opportunity to create our neighbourhood on our own terms. Time is against us. Countries which today are part of our neighbourhood may lose their stability and slide towards other principles for establishing regional order. We will not be happy with this kind of outcome and history may never give us such an opportunity again. Such events will also affect our own security and we should, therefore, also think of the problem in entirely selfish terms, namely the interests of the European Union, so that our neighbourhood will be an area of stability and affluence.
As far as the budget is concerned, I know very well that, with regard to reforming the neighbourhood policy, many sections of this Chamber agree on matters concerning the financing of specific areas of the policy, as well as particular regions, but we should remember that the neighbourhood policy is only one section of the budget and that nothing will change during the next financial perspective. If we manage to finance the Mediterranean, Eastern and Black Sea neighbourhoods well, we will all be winners. We cannot achieve success in any part of the neighbourhood at the cost of another part, because the EU budget has been structured to prevent this. We should, rather, concentrate on reforming the EU budget so that all the parts (Mediterranean, Eastern and Black Sea) will benefit from the future financial perspective.
(PL) Mr President, I regret that Mr Szymański's summary of his excellent report could not, unfortunately, be heard by Mrs Ferrero-Waldner, because she continues to be occupied with other matters.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (RO) I wholeheartedly support the provisions in the report aimed at raising the level of the European Union's political commitment to the states targeted by the ENPI, along with the prospect of signing association agreements which are tailored to each country.
In order to implement this policy effectively, the states concerned must fully commit to the process of democratic reform in society. Effective implementation of the reforms, especially those relating to the areas of democracy, rule of law and freedom of expression, remains a serious problem for these states and is dependent both on the political will of their authorities and on the degree of commitment from civil society and their citizens.
It is important that the populations of these countries understand that European integration offers not only the opportunity to legally cross borders, but also a real chance to get the country out of its impasse. In this context, European projects must provide for more specific provisos and special funds for informing the population.
Familiarising the population with both the benefits of integration and with the commitments which they assume once a country has joined the EU will have the effect of involving them actively in the democratisation process in society and considerably reduce the ability of the elite who are in power to use coercive measures against opposition political parties and civil society.
Mr President, the initiative which Poland and Sweden were advocating only last year is today no longer a matter of debate. Closer cooperation with our neighbours from across the eastern border is not only beneficial for both sides, but it is also essential and strategic in terms of Europe's security.
The political and economic situation beyond our eastern border has a direct influence on the situation in the entire EU, and on our economic equilibrium and security. Last year was a test of Russia's credibility in terms of relations with its neighbours, a test which the Kremlin quite simply failed.
This is why the development of the European Neighbourhood Policy requires our active involvement in the situation in the Southern Caucasus region, and in events concerning our closest neighbours. That involvement is the prerequisite for our cooperation in specific areas. I am thinking here of support for civil society and for democratic and institutional reforms, and guaranteeing Europe's energy security. Let us show that we can be the main player in the East and not allow Russia to implement its own neo-imperialistic game plan.
Use of the European Neighbourhood and Partnership Instrument to finance both the southern and eastern European Neighbourhood Policies should not be implemented to the detriment of either of these regions. With regards to the use of this funding, it is particularly important to ensure the transparency of other sources, including private finance.
During negotiations on a new EU-Russia agreement, we should focus on greater cooperation on the part of Russia, in terms of identifying clear financial cooperation priorities which would lead to better planning and multi-annual programming for aid, on guarantees that any financial assistance granted to the Russian authorities contributes to strengthening democratic standards in Russia and on ensuring that there are more jointly-owned projects earmarked for funding.
I should also like to emphasise the need for effective political conditions and guarantees to be established, in order to ensure that assistance for Belarus will have an immediate and direct impact on citizens and will not be misused by the authorities to attack their political opponents. The European Union should give more effective support to civil society and to political parties which are defending democracy.
Recent geopolitical events in the European Union's Eastern neighbourhood underscore the importance of developing the European Neighbourhood Policy further by adapting it more effectively to the needs of the partners, which includes enhanced EU involvement in the Black Sea region.
As the head of the European Parliament's Moldova delegation, I am naturally interested in the development of the ENPI's Eastern dimension.
I fully understand and support the interests of the southern Member States of the European Union in promoting the development of the ENPI's southern dimension. At the same time, I am convinced that we cannot neglect our neighbours in the east. From the point of view of the security and welfare of our common home, both eastern and southern neighbours are equally important to us.
On the basis of the present system, which is in effect until 2010, the ENPI's funds are divided unequally - 70% goes to the southern dimension and just 30% to the eastern dimension countries. New financing discussions will begin this year. I sincerely hope that the present system will be amended during these discussions, and that in future funds will justifiably be divided equally.
Due to the events of the past summer - here I refer to the Russo-Georgian conflict - our eastern neighbours in my opinion justifiably expect a greater contribution from the EU to the safeguarding of stability. The EU's involvement must not be limited just to declarative political support, but must also contain very real cooperation and assistance with the implementation of reforms.
I am incredibly happy that Estonia is one of the 15 founding members of the recently founded Neighbourhood Investment Facility. During the present economic recession, the allocation of EUR 1 million is quite a big act - and a concrete one.
in writing. - Mr President, I welcome the notion that 'the Eastern Partnership should not hinder the European Union membership for neighbouring countries wishing to apply', as it was stated in the report. The possible future membership incentive is an integral part of the Eastern Partnership as it forms the basis for a successful conditional approach.
Although the progress towards a completed democratic transition varies from country to country - in Belarus there have been only minor advances, while in Ukraine and Georgia, some significant steps have been taken - the European Union should always sustain the possibility for the Eastern Neighbourhood countries to accede to the EU, since the efforts to establish functional democracy, rule of law and respect of human rights can sometimes be exhausting to the point of relapse.
The primary objective of the European Neighbourhood and Partnership Instrument as well as the accession incentive vis-à-vis Armenia, Azerbaijan, Georgia, Moldova, Ukraine and Belarus is to ensure continuous progress towards consolidated democracies in those countries.